Title: To George Washington from Jonathan Trumbull, Sr., 27 April 1779
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 27th April 1779

I have taken time and opportunity to consult with Gentlemen, in order to give the better information on the head of inquiry, mentioned in your letter of the 24th of March last.
This State intend to compleat their quota of Continental Battalions—After this, it is my opinion that one Battalion of Militia, equal in number to a Continental one, may be drawn from hence, well equipped, & commanded by our Militia Officers, and assembled at Coos, agreeable to your proposal. It is indeed apprehended, that if the service would admit thereof, the longer before the same is required, the less it will hinder our agriculture; and if not called for till August, harvest and gettingg hay, will nearly be finished—and the men can be soon collected and equipped—I shall want advice sometime in May when our Assembly will be sitting.
Our extensive Sea-Coasts, with the present situation and movements of the Enemy, strongly indicate an invasion, or frequent irruptions into this state—that it is one object of their rage and depredations. This occasions my application, and request, that one or two Regiments of Continental Troops may be stationed at New-Haven and New-London, for the defence of our Coasts. The calling of Militia is a great prejudice to the husbandry, and unless we have aid from Continental Troops, or the enemy change their present position and object, I dare not give encouragement for more than One Battalion of Militia. I am, with Esteem and Regard Your Excellency’s Most Obedient humble Servant
Jonth; Trumbull